Case 1:17-cr-00488-SOM Document 66 Filed 03/16/21 Page 1 of 8   PageID #: 529



                 IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA,     )          CR. NO. 17-00488-SOM-01
                              )
          Plaintiff,          )          ORDER DENYING DEFENDANT
                              )          JEFFERY STEWART’S MOTION FOR
                              )          COMPASSIONATE RELEASE
                              )
     vs.                      )
                              )
JEFFERY STEWART,              )
                              )
          Defendant.          )
                              )
_____________________________ )

              ORDER DENYING DEFENDANT JEFFERY STEWART’S
                   MOTION FOR COMPASSIONATE RELEASE

I.          INTRODUCTION.

            In 2017, Defendant Jeffery Stewart entered a guilty

plea to two counts involving the possession of methamphetamine

with the intent to distribute.       In 2018, this court sentenced

Stewart to 130 months in prison.       He has served approximately 33

months of that sentence.      He is incarcerated at FCI Mendota, and

the Bureau of Prisons says his anticipated release date is July

28, 2027.

            Stewart now moves for compassionate release under 18

U.S.C. § 3582(c)(1)(A).      The primary basis for his motion is the

COVID-19 pandemic.     Stewart contends that his obesity and his

hypertension make him vulnerable to complications if he contracts

COVID-19.    Stewart, however, recently received the second dose of

the Pfizer-BioNtech COVID-19 vaccine.        He is therefore much less

likely suffer serious complications from COVID-19.          After
Case 1:17-cr-00488-SOM Document 66 Filed 03/16/21 Page 2 of 8   PageID #: 530



considering Stewart’s vaccination status, along with his age, his

medical condition, the time remaining on his sentence, and his

history, this court concludes that Stewart has not demonstrated

that extraordinary and compelling circumstances warrant the

requested reduction in his sentence.

II.        ANALYSIS.

           Stewart’s compassionate release request is governed by

18 U.S.C. § 3582(c)(1)(A), which provides:

           [T]he court . . . upon motion of the
           defendant after the defendant has fully
           exhausted all administrative rights to appeal
           a failure of the Bureau of Prisons to bring a
           motion on the defendant’s behalf or the lapse
           of 30 days from the receipt of such a request
           by the warden of the defendant’s facility,
           whichever is earlier, may reduce the term of
           imprisonment (and may impose a term of
           probation or supervised release with or
           without conditions that does not exceed the
           unserved portion of the original term of
           imprisonment), after considering the factors
           set forth in section 3553(a) to the extent
           that they are applicable, if it finds that--

           (i) extraordinary and compelling reasons
           warrant such a reduction . . . .

           and that such a reduction is consistent with
           applicable policy statements issued by the
           Sentencing Commission.

In other words, for the court to exercise its authority under

§ 3582(c)(1)(A), it must (1) find that the defendant exhausted

his administrative remedies or that 30 days have passed since he

filed an administrative compassionate relief request; (2) also

find, after considering the factors set forth in section 3553(a),

                                     2
Case 1:17-cr-00488-SOM Document 66 Filed 03/16/21 Page 3 of 8   PageID #: 531



that extraordinary and compelling reasons warrant a sentence

reduction; and (3) find that such a reduction is consistent with

the Sentencing Commission’s policy statements.            United States v.

Scher, 2020 WL 3086234, at *2 (D. Haw. June 10, 2020).

           A.    Stewart has satisfied the time-lapse requirement
                 of 18 U.S.C. § 3582(c)(1)(A).

           Stewart submitted an administrative compassionate

release request to the warden of his prison on August 18, 2020,

more than 30 days before he filed this motion.          ECF No. 59,

PageID # 494.    The Government is not contesting Stewart’s

satisfaction of the exhaustion requirement.         Id.    Accordingly,

this court finds that Stewart has fulfilled the first requirement

of § 3582(c)(1)(A).

           B.    This court has discretion in determining whether
                 extraordinary and compelling reasons justify a
                 reduced sentence.

           This court turns to § 3582(c)(1)(A)’s second

requirement: whether extraordinary and compelling reasons warrant

a sentence reduction.     In orders addressing compassionate release

motions in other cases, this court has expressly recognized that

it possesses considerable discretion in determining whether a

particular defendant has established the existence of

extraordinary and compelling reasons that justify early release.

This court has also stated that, in reading § 3582(c)(1)(A) as

providing for considerable judicial discretion, the court is well



                                     3
Case 1:17-cr-00488-SOM Document 66 Filed 03/16/21 Page 4 of 8   PageID #: 532



aware of the absence of an amended policy statement from the

Sentencing Commission reflecting the discretion given to courts

when Congress amended the statute to allow inmates themselves to

file compassionate release motions.        United States v. Mau, 2020

WL 6153581 (D. Haw. Oct. 20, 2020); United States v. Scher, 2020

WL 3086234, at *2 (D. Haw. June 10, 2020); United States v.

Cisneros, 2020 WL 3065103, at *2 (D. Haw. Jun. 9, 2020); United

States v. Kamaka, 2020 WL 2820139, at *3 (D. Haw. May 29, 2020).

Specifically, this court has recognized that an Application Note

to a relevant sentencing guideline is outdated.          This court

continues to view its discretion as not limited by Sentencing

Commission pronouncements that are now at odds with the

congressional intent behind recent statutory amendments.            Mau,

2020 WL 6153581; see also United States v. Brooker, 976 F.3d 228,

235-36 (2d Cir. 2020) (“[W]e read the Guideline as surviving, but

now applying only to those motions that the BOP has made.”); cf.

United States v. Ruffin, 978 F.3d 1000, 1007-08 (6th Cir. 2020)

(noting that some courts have held that the Application Note is

not “applicable,” but not deciding the issue).




                                     4
Case 1:17-cr-00488-SOM Document 66 Filed 03/16/21 Page 5 of 8   PageID #: 533



           C.    Stewart has not demonstrated that extraordinary
                 and compelling circumstances justify his early
                 release, or that the requested reduction would be
                 consistent with Sentencing Commission policy
                 statements.

           Stewart contends that extraordinary and compelling

circumstances justify his early release here.1         He relies

primarily on the risks he faces if he contracts COVID-19, which

is present at FCI Mendota,2 where he is housed.         While the court

recognizes Stewart’s concerns, the COVID-19 pandemic does not

justify early release at this time.

           Most significantly, on February 17, 2020, Stewart


     1
       Stewart also appears to maintain that he is entitled to
early release based on one of the examples in the Sentencing
Commission’s policy statement. See ECF No. 52, PageID # 218-226.
The Sentencing Commission has stated that early release may be
justified if a defendant is “suffering from a serious physical or
mental condition” that “substantially diminishes the ability of
the defendant to provide self-care within the environment of a
correctional facility and from which he or she is not expected to
recover.” U.S.S.G. § 1B1.13 (emphasis added). That example
addresses medical conditions that an inmate will suffer from for
the rest of his or her life. By contrast, although Stewart may
have to deal with hypertension and obesity for the rest of his
life, the specific reason he moves for compassionate release at
this point relates to the threat posed by COVID-19. That threat
will last until the current pandemic subsides, which, it is to be
hoped, will not be for the rest of Stewart’s life. Moreover, it
is not clear that either Stewart’s hypertension or his obesity is
substantially diminishing his ability to provide self-care. This
court therefore does not view that example as dispositive with
respect to Stewart’s motion. United States v. Kaukani, 2020 WL
6065298, at *2 n.2 (D. Haw. Oct. 14, 2020).
     2
         The BOP reports that six inmates and four staff members
have tested positive for COVID-19 at FCI Mendota.
www.bop.gov/coronavirus (last visited March 16, 2020). According
to the BOP, 26 inmates and 29 staff members have recovered from
the virus.

                                     5
Case 1:17-cr-00488-SOM Document 66 Filed 03/16/21 Page 6 of 8   PageID #: 534



received the second dose of the Pfizer-BioNTech COVID-19 vaccine.

ECF No. 63-1, PageID # 523.      Although the court is acutely aware

that vaccination efforts have just begun, and that there is still

some uncertainty surrounding whether the vaccines will be

effective against newer COVID-19 variants, some studies assessing

the vaccines’ efficacy have been encouraging.          One such study

found that the Pfizer vaccine prevents 94% of asymptomatic COVID-

19 infections, and 97% of hospitalizations and deaths.           See,

e.g., Berkeley Lovelace Jr., Pfizer Covid Vaccine Blocks 94% of

Asymptomatic Infections and 97% of Symptomatic Cases in Israeli

Study, CNBC, March 11, 2021, https://www.cnbc.com/2021/03/11/

pfizer-covid-vaccine-blocks-94percent-of-asymptomatic-infections-

and-97percent-of-symptomatic-cases-in-israeli-study.html.            The

vaccine also appears to offer some protection against the new

variants, and Pfizer may offer a booster shot to further increase

the vaccine’s efficacy.      Alex Knapp, Lab Study Suggests

Pfizer/BioNTech Vaccine Effective Against Variants After Second

Dose, Forbes, March 8, 2021, https://www.forbes.com/sites/

alexknapp/2021/03/08/lab-study-suggests-pfizerbiontech-vaccine-ef

fective-against-variants-after-second-dose/?sh=63d9df576da5.             In

light of Stewart’s vaccination status, it is difficult for this

court to conclude that the pandemic is an extraordinary and

compelling reason that justifies Stewart’s early release.




                                     6
Case 1:17-cr-00488-SOM Document 66 Filed 03/16/21 Page 7 of 8   PageID #: 535



            In evaluating whether early release is justified, this

court also must consider the factors set forth in § 3553(a).             Two

considerations are particularly relevant.         The first is the

amount of time Stewart has served.        Stewart has been in custody

since May 14, 2018, and his projected release date is July 28,

2027.   ECF No. 45; ECF No. 47; ECF No. 59, PageID # 494.           Even if

credit for good behavior is taken into account, Stewart has only

served a fraction of his sentence.

            Stewart’s substantial criminal history also weighs

against early release.      That history includes two convictions for

theft, convictions for fraud, assault, and kidnapping, five

convictions for promoting a dangerous or detrimental drug, two

convictions for abuse of a household or family member, and one

conviction for a violation of a protective order.          ECF No. 28,

PageID # 97-108.     Stewart’s history of domestic violence is

particularly concerning.      In 2011, his wife reported that he

pulled her hair, punched her in the face multiple times, and

dragged her down a stairway during an altercation.          Id. at 107.

Two years later, he violated a protective order by calling his

wife’s residence and texting her daughter.         Id.   In sum,

Stewart’s record is not encouraging.

            Under § 3582(c)(1)(A), only extraordinary and

compelling reasons can justify a reduction in an inmate’s

sentence.    Having considered Stewart’s vaccination status,


                                     7
Case 1:17-cr-00488-SOM Document 66 Filed 03/16/21 Page 8 of 8    PageID #: 536



the amount of time remaining on his sentence, his history, and

the totality of the medical information he has submitted, this

court determines that the reasons raised by Stewart do not rise

to the level of being extraordinary and compelling reasons

warranting a reduction in his sentence.          This court reaches the

same negative conclusion in examining whether the requested

reduction in sentence would be consistent with applicable policy

statements issued by the Sentencing Commission.3

III.        CONCLUSION.

            Stewart’s request for compassionate release under 18

U.S.C. § 3582(c)(1)(A) is denied.

            It is so ordered.

            DATED: Honolulu, Hawaii, March 16, 2021



                                    /s/ Susan Oki Mollway
                                    Susan Oki Mollway
                                    United States District Judge




United States v. Stewart, Cr. No. 17-00488-SOM-01; ORDER DENYING JEFFERY
STEWART’S MOTION FOR COMPASSIONATE RELEASE


       3
        Stewart suggests that the Eighth Amendment prohibits his
continued incarceration. ECF No. 52, PageID # 229 (citing
Helling v. McKinney, 509 U.S. 25 (1993)). In Helling, the Court
held that “deliberate indifference to serious medical needs of
prisoners violates the [Eighth] Amendment because it constitutes
the unnecessary and wanton infliction of pain contrary to
contemporary standards of decency.” 509 U.S. at 32 (quotation
marks omitted). Stewart does not establish deliberate
indifference.

                                      8
